--------------------------------------------------------------------------------

EXHIBIT 10.1

 
 
AMENDMENT
TO
UNITED COMMUNITY BANKS, INC.
2000 KEY EMPLOYEE STOCK OPTION PLAN
(As Amended And Restated Effective As of March 15, 2007)
           
THIS AMENDMENT made as of this 20th day of March, 2012, by UNITED COMMUNITY
BANKS, INC. (the “Company”);
 
WITNESSETH:
 
WHEREAS, the Company has previously established the United Community Banks, Inc.
2000 Key Employee Stock Option Plan, which plan was amended and restated
effective as of March 15, 2007 (the “Plan”); and
 
WHEREAS, the Company now desires to amend the Plan to increase the aggregate
number of Shares available for issuance under the Plan;
 
NOW, THEREFORE, the Plan is hereby amended, as follows:
 
1.
 
Section 4.1(a) is amended by deleting the present section in its entirety and
substituting the following in lieu there of:
 
“4.1  Number of Shares.
 
(a)  Subject to adjustment as provided in Section 4.3, the total number of
Shares which are available for issuance under the Plan shall be increased by
612,000 Shares to a total of 900,000 Shares.  The number of Shares set forth in
the preceding sentence and the other provisions of this Section 4.1 reflect the
Company’s 1-for-5 reverse stock split that became effective on June 20,
2011.  Awards outstanding prior to June 20, 2011 have also been adjusted as
provided in Section 4.3 to reflect the 1-for-5 reverse stock split.  Other than
Awards of Options or SARs or Awards that must be settled in cash, the number of
Shares reserved under the Plan that may be granted in the form of other Awards
(“Full Value Grants”) will be 1,000,000 Shares, provided that Full Value Grants
in excess of 1,000,000 Shares may be made and, in such event, will be counted
against the Plan maximum so that the maximum is reduced by one and one-half
(1.5) Shares for each Share subject to the Full Value Grants.  The maximum
number of Shares available for grant as ISOs under the Plan shall be exactly the
same as the total maximum number of Shares that may be issued pursuant to this
Section 4.1.  The Shares to be issued pursuant to the Plan may, in the
discretion of the Company, be either authorized but unissued Shares or Shares
held as treasury shares, including Shares purchased by the Company, whether on
the market or otherwise.
 
 
1

--------------------------------------------------------------------------------

 
 
2.
 
The amendment to Section 4.1(a) of the Plan set forth in this Amendment is
subject to approval of such amendment by the shareholders of the Company at a
meeting duly called for such purpose and upon such approval, the amendment to
Section 4.1(a) shall become effective.  The other provisions of this Amendment
shall become effective upon their adoption by the Board of Directors of the
Company.  Except as hereby modified, the Plan shall remain in full force and
effect.
 
IN WITNESS WHEREOF, the Company has executed this Amendment as of the date first
written above.
 

  UNITED COMMUNITY BANKS, INC.          
 
By:
/s/ Rex S. Schuette  

 

  Name:   Rex S. Schuette  

 

  Title:   EVP & Chief Financial Officer  

 
 
2

--------------------------------------------------------------------------------

 
 
AMENDMENT
TO
UNITED COMMUNITY BANKS, INC.
2000 KEY EMPLOYEE STOCK OPTION PLAN
(As Amended And Restated Effective As of March 15, 2007)
 
THIS AMENDMENT made as of this 20th day of March, 2012, by UNITED COMMUNITY
BANKS, INC. (the “Company”);
 
WITNESSETH:
 
WHEREAS, the Company has previously established the United Community Banks, Inc.
2000 Key Employee Stock Option Plan, which plan was amended and restated
effective as of March 15, 2007 (the “Plan”); and
 
WHEREAS, the Company now desires to amend the Plan to increase the aggregate
number of Shares available for issuance under the Plan, to provide that
Directors of the Company are eligible to participate in the Plan and to make
certain changes to the Plan;
 
NOW, THEREFORE, the Plan is hereby amended, as follows:
 
1.
Section 1.2 is amended by deleting the first sentence of the present section and
substituting the following in lieu thereof:
 
“The purpose of the Plan is to secure for the Company and its shareholders the
benefits of the incentive inherent in stock ownership in the Company by
Directors of the Company and by key employees of the Company and its
subsidiaries who are responsible for its future growth and continued success.”
 
2.
 
Section (x) of Article 2 is amended by deleting the present section in its
entirety and substituting the following in lieu thereof:
 
“(x) “Participant” means a Director or an Employee who has been determined by
the Committee to contribute significantly to the profits or growth of the
Company and who has been granted an Award under the Plan which is outstanding.”
 
3.
 
Article 2 is amended by the addition of a new section (jj), reading as follows:
 
“(jj)   “Net-Exercise” means a procedure by which the Participant will be issued
a number of whole Shares upon the exercise of an Option determined in accordance
with the following formula:
 
N = X(A-B)/A, where
 
 
1

--------------------------------------------------------------------------------

 
 
“N” = the number of Shares to be issued to the Participant upon exercise of the
Option;
 
“X” = the total number of Shares with respect to which the Participant has
elected to exercise the Option;
 
“A” = the Fair Market Value of one (1) Share determined on the exercise date;
and
 
“B” = the exercise price per Share (as defined in the Participant’s Award
Agreement).”
 
4.
 
Section 3.2 is amended by deleting the first phrase of the present section and
substituting the following in lieu thereof:
 
“Subject to the provisions of the Plan, the Committee (or the Board in the case
of Directors) shall have the full power to select the Directors and the
Employees who are responsible for the future growth and success of the Company
who shall participate in the Plan (who may change from year to year);”
 
5.
 
Section 4.1 is amended by deleting the present section in its entirety and
substituting the following in lieu there of:
 
“4.1  Number of Shares.
 
(a)  Subject to adjustment as provided in Section 4.3, the total number of
Shares which are available for issuance under the Plan shall be increased by
938,000 Shares to a total of 2,050,000 Shares.  The number of Shares set forth
in the preceding sentence and the other provisions of this Section 4.1 reflect
the Company’s 1-for-5 reverse stock split that became effective on June 20,
2011.  Awards outstanding prior to June 20, 2011 have also been adjusted as
provided in Section 4.3 to reflect the 1-for-5 reverse stock split.  Other than
Awards of Options or SARs or Awards that must be settled in cash, the number of
Shares reserved under the Plan that may be granted in the form of other Awards
(“Full Value Grants”) will be 1,000,000 Shares, provided that Full Value Grants
in excess of 1,000,000 Shares may be made and, in such event, will be counted
against the Plan maximum so that the maximum is reduced by one and one-half
(1.5) Shares for each Share subject to the Full Value Grants.  The maximum
number of Shares available for grant as ISOs under the Plan shall be exactly the
same as the total maximum number of Shares that may be issued pursuant to this
Section 4.1.  The Shares to be issued pursuant to the Plan may, in the
discretion of the Company, be either authorized but unissued Shares or Shares
held as treasury shares, including Shares purchased by the Company, whether on
the market or otherwise.
 
(b)  The following rules shall apply for purposes of the determination of the
number of Shares available for grant under the Plan:
 
(i)  If, for any reason, any Shares awarded or subject to purchase under the
Plan are not delivered or purchased, or are reacquired by the Company, for
reasons including, but not limited to, a forfeiture of Restricted Stock or
termination, expiration or cancellation of an Option, Stock Appreciation Rights,
Restricted Stock Units, Performance Shares (“Returned Shares”), such Returned
Shares shall not be charged against the aggregate number of Shares available for
issuance pursuant to Awards under the Plan and shall again be available for
issuance pursuant to an Award under the Plan (with Returned Shares relating to
Full Value Grants above the 1,000,000 Share limit counting as 1.5 Shares).
 
 
2

--------------------------------------------------------------------------------

 
 
(ii)  Each Performance Share awarded that may be settled in Shares shall be
counted as one Share subject to an Award (until the 1,000,000 Share limit for
Full Value Grants has been exceeded).  Performance Shares that may not be
settled in Shares (or that may be settled in Shares but are not) shall not
result in a charge against the aggregate number of Shares available for
issuance.  Each Stock Appreciation Right to be settled in Shares shall be
counted as one Share subject to an Award, regardless of the number of Shares
that are actually issued upon exercise and settlement of the Stock Appreciation
Right.  Stock Appreciation Rights that may only be settled in cash and may not
be settled in Shares shall not result in a charge against the aggregate number
of Shares available for issuance.  In addition, if a Stock Appreciation Right is
granted in connection with an Option and the exercise of the Stock Appreciation
Right results in the loss of the Option right, the Shares that otherwise would
have been issued upon the exercise of such related Option shall not result in a
charge against the aggregate number of Shares available for issuance.
 
(iii)  Each Restricted Stock Unit that may be settled in Shares shall be counted
as one Share subject to an award (until the 1,000,000 Share limit for Full Value
Grants has been exceeded).  Restricted Stock Units that may only be settled in
cash and may not be settled in Shares shall not result in a charge against the
aggregate number of Shares available for issuance under the Plan.
 
(iv)  In applying the provisions of this Section 4.1, Shares that are used to
exercise an Award (including through a Net Exercise or attestation) or Shares
withheld or surrendered for payment of tax withholding obligations shall be
counted as issued and reduce the number of Shares available for issuance under
the Plan.”
 
6.
 
Section 4.2 is hereby amended by deleting the present section in its entirety
and substituting the following in lieu thereof:
 
“4.2  Individual Limits.  Except to the extent the Committee determines that an
Award to a Named Executive Officer shall not comply with Section 162(m) of the
Code, for purposes of Awards to an individual who is a Named Executive Officer,
the following rules shall apply to Awards under the Plan:
 
(a)  Options and SARs.  The maximum number of Options and Stock Appreciation
Rights that, in the aggregate, may be granted pursuant to Awards in any one
calendar year to any one Participant shall be 100,000 Shares.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)  Restricted Stock, Restricted Stock Units and Performance Shares.  The
maximum aggregate number of Shares of Restricted Stock, number of Restricted
Stock Units and Performance Shares that may be granted pursuant to Awards in any
one calendar year to any one Participant shall be 100,000 Shares.”
 
7.
 
Article 5 is amended by deleting the first sentence of the present Article and
substituting the following in lieu thereof:
 
“Any Director or any key Employee of the Company or any Subsidiary, including
any such Employee who is also a director of the Company or any Subsidiary, whose
judgment, initiative and efforts contribute or may be expected to contribute
materially to the successful performance of the Company or any Subsidiary shall
be eligible to receive an Award under the Plan.”
 
8.
 
Section 6.6 is amended by deleting the present section in its entirety and
substituting the following in lieu thereof:
 
“6.6  Payment.  Options shall be exercised by the delivery of a notice of
exercise to the Company through such electronic, written or other means as may
be specified by the Company, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the
Shares.  The Option Price upon exercise of any Option shall be payable to the
Company in full, either:  (a) in cash, (b) cash equivalent approved by the
Committee, (c) if provided for by the Committee in the Agreement, by tendering
previously acquired Shares (or delivering a certification of ownership of such
Shares) having an aggregate Fair Market Value at the time of exercise equal to
the total Option Price (provided that the Shares which are tendered must have
been held by the Participant for six months, if required for accounting
purposes, and for the period required by law, if any, prior to their tender to
satisfy the Option Price), (d) by delivery of a proper notice electing a Net
Exercise, or (e) by any combination of the foregoing.  The Committee also may
allow cashless exercises as permitted under Federal Reserve Board’s Regulation
T, subject to applicable securities law restrictions, or by any other means
which the Committee determines to be consistent with the Plan’s purpose and
applicable law.  As soon as practicable after receipt of a notification of
exercise and full payment, the Company shall deliver to the Participant or
credit to an account in the Participant’s name, Shares in an appropriate amount
based upon the number of Shares purchased under the Option(s), and may place
appropriate legends on any certificates delivered representing such Shares.”
 
9.
 
Section 13.1 is amended by adding the following paragraph at the end of the
present section:
 
“Notwithstanding the foregoing, to the extent that any amount constituting
deferred compensation that is subject to the rules under Section 409A becomes
payable under this Plan by reason of a Change in Control (as opposed to another
event, such as a separation from service), such amount shall become payable only
if the event constituting  a Change in Control would also constitute a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of Section
409A.”
 
 
4

--------------------------------------------------------------------------------

 
 
10.
 
Article 11 is amended by changing the heading of such Article to “DEFERRALS;
SECTION 409A COMPLIANCE” and adding the following paragraph at the end of the
present section:
 
“The Plan shall at all times be interpreted and operated in compliance with the
requirements of Section 409A.  Any action that may be taken (and, to the extent
possible, any action actually taken) by the Company or the Committee shall not
be taken (or shall be void and without effect), if such action violates the
requirements of Section 409A or would result in a “plan failure” under Section
409A.  Any provision in the Plan that is determined to violate the requirements
of Section 409A or that would result in a “plan failure” under Section 409A
shall be void and without effect.  In addition, any provision that is required
to appear in the Plan in accordance with Section 409A that is not expressly set
forth herein shall be deemed to be set forth herein, and the Plan shall be
administered in all respects as if such provision were expressly set forth.  The
Company and the Committee shall have the authority to delay the commencement of
all or a part of the payments to a Participant under the Plan  if the
Participant is a “key employee” of the Company (as determined by the Company in
accordance with procedures established by the Company that are consistent with
Section 409A) to a date that is six months after the date of Participant’s
separation from service (and on such date the payments that would otherwise have
been made during such six-month period shall be made), but only to the extent
such delay is required under the provisions of Section 409A to avoid imposition
of additional income and other taxes, provided that the Company and the
Committee will take into account any transitional rules and exemption rules
available under Section 409A.”
 
11.
 
Article 12 is amended by the addition of a new Section 12.3 reading as follows:
 
“12.3  Retirement and Welfare Plans.  Neither Awards made under this Plan nor
Shares or cash paid pursuant to such Awards shall be included as “compensation”
for purposes of computing the benefits payable to any Participant under the
Company’s retirement, Profit Sharing or other deferred compensation plans
(whether qualified or non-qualified) or welfare benefit plans unless such other
plan expressly provides that such compensation shall be taken into account in
computing such benefits.”
 
12.
 
The amendments to the Plan set forth in sections 1, 2, 4, 5, 6 and 7 of this
Amendment are subject to approval of such amendments by the shareholders of the
Company at a meeting duly called for such purpose.  The other provisions of this
Amendment shall become fully effective upon their adoption by the Board of
Directors of the Company.  Except as hereby modified, the Plan shall remain in
full force and effect.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has executed this Amendment as of the date first
written above.
 

  UNITED COMMUNITY BANKS, INC.                          
 
By:
     /s/ Rex S. Schuette               Name:  Rex S. Schuette             Title:
   EVP & Chief Financial Officer  

 
 
6
 